McMILLIAN, Circuit Judge,
concurring in part and dissenting in part.
I concur in Part III (jurisdiction), Part IV (appropriate residence), Part V-A (Kohl is handicapped within the meaning of the Rehabilitation Act), and Part V-B (Kohl was rejected for placement at Woodhaven solely because of his status as a carrier of Hepatitis B). For the reasons discussed below, I respectfully dissent from the majority decision in part V-C that Kohl is not an “otherwise qualified handicapped individual” within the meaning of § 504 of the Rehabilitation Act (Act), 29 U.S.C. § 794. I also dissent from that portion of the majority opinion affirming the district court’s denial of attorneys’ fees to Kohl.
The majority criticizes the district court for “commingling” the two parts of the test set forth in School Board v. Arline, 480 U.S. 273, 107 S.Ct. 1123, 1131, 94 L.Ed.2d 307 (1987) (Arline). I disagree with this characterization of the district court’s *942analysis. The district court carefully considered the four risk factors set out in Arline, alone and in conjunction with the accommodations suggested by plaintiff. See Kohl v. Woodhaven Learning Center, 672 F.Supp. 1226, 1230-34, 1241-48 (W.D.Mo.1987) (Kohl).
As is required by Arline, the district court made a detailed factual inquiry into the risk to others posed by plaintiff because of the nature of his disease, i.e., the manner in which Hepatitis B is transmitted; the duration of the risk of transmission; the severity of the risk if the disease is transmitted; and the probability that the disease will be transmitted as well as the probability that varying degrees of harm will be caused if it is transmitted. Id. These factual findings are entitled to great deference on appeal and should be affirmed unless they are clearly erroneous. Fed.R. Civ.P. 52(a). The majority restates the factual findings of the district court and then complains that the district court did not conclude that plaintiff posed a significant risk to others. The majority contends that the district court only analyzed the risk in terms of the accommodations proposed by plaintiff.1
A close reading of the case that the majority relies upon in support of its view that the risk posed by plaintiff has been understated, Glover v. Eastern Nebraska Community Office of Retardation, 686 F.Supp. 243 (D.Neb.1988) (Glover), lends support to the district court’s conclusion that the proposed accommodations are reasonable. Glover held that a policy requiring mandatory screening of direct care employees for the Hepatitis B virus is not justified in light of the fourth amendment proscription against unreasonable searches and seizures. The district court reached this result despite the risk posed to mentally retarded individuals by carriers of the Hepatitis B virus. Id. at 251. Despite its recognition that there was a danger of maladaptive behavior such as scratching or biting which creates a risk of transmission, the district court specifically found that there were prophylactic measures available sufficient to prevent the spread of Hepatitis B such as vaccine and immune globulin as well as behavior management and passive restraint skills which were practiced by the staff. Id. at 245-46, 247.
Here, the district court necessarily found that plaintiff posed a significant risk to third persons; otherwise it would have been unnecessary to reach the second part of the Arline test — that of analyzing whether plaintiff could be reasonably accommodated by Woodhaven. The question of reasonableness involves a judgment by the district court of whether the proposed accommodations can realistically be implemented in such a way as to minimize the risk to an acceptable level given the particular circumstances of the case. Arline, 107 S.Ct. at 1131 & n. 17.
In making the reasonableness determination required by Arline, the district court did consider the nature of the risk to others after assuming that the recommended accommodations were in place. Kohl, 672 F.Supp. at 1241-48. For example, the district court considered the lessening in severity and frequency of plaintiffs aggressive behaviors while residing at Woodhaven in determining the risk of transmission of Hepatitis B to others. From this, the district court concluded that the proposed accommodations would adequately protect third parties from infection. Id. at 1242. It is unclear to me how else the recom*943mended accommodations could be analyzed for their reasonableness. What the majority criticizes as a misapplication of the Arline test is, in reality, a carefully considered analysis of the various risk factors in this particular case as well as the risk-minimizing effect of the accommodations recommended by plaintiff and his experts.
In holding that the district court incorrectly found that the recommended accommodations are reasonable, the majority overemphasizes the cost to Woodhaven of implementing the proposals. It is true that an accommodation is not reasonable “if it either imposes ‘undue financial and administrative burdens’ on a grantee or requires ‘a fundamental alteration in the nature of [the] program.’” Arline, 107 S.Ct. at 1131 n. 17 (quoting Southeastern Community College v. Davis, 442 U.S. 397, 410, 412, 99 S.Ct. 2361, 2370, 60 L.Ed.2d 980 (1979)). However, cost is but one consideration of many in the reasonable accommodation analysis. See Nelson v. Thornburgh, 567 F.Supp. 369, 381 (E.D.Pa.1983) (“preventing discrimination against the handicapped may mean that recipients of federal funds will have to expend funds of their own.”), aff'd, 732 F.2d 146 (3d Cir.1984), cert. denied, 469 U.S. 1188, 105 S.Ct. 955, 83 L.Ed. 2d 962 (1985).
Here, the district court found that the proposed accommodations would neither require a fundamental alteration in the nature of Woodhaven’s program nor impose upon Woodhaven undue administrative or financial burdens. Kohl, 672 F.Supp. at 1246. It specifically found that the cost to Woodhaven of implementing the proposed accommodations would be minimal, even taking into account the high staff turnover rate at Woodhaven. The district court also found that by Woodhaven’s own admission, one of its primary reasons for not admitting plaintiff to its program was the cost of inoculating its staff. Id. at 1237-38. Far too much emphasis is placed on the cost factor, both in the analysis of the majority and in the arguments made by Woodha-ven.2 The result is an unbalanced equation in which the rights of plaintiff are given far too little weight and the costs to Woo-dhaven of implementing the proposed accommodations are given far too much.
The majority also holds, that the district court gave undue weight to the testimony of one of plaintiff’s expert witnesses, Dr. Denny Donnell, Section Manager of Epidemiology for the Missouri Department of Health. The majority reasons that Arline instructs the trier of fact to “defer to the reasonable medical judgments of public health officials” only in the first step of the analysis and that the district court was therefore in error when it relied heavily on Dr. Donnell’s testimony in analyzing the reasonableness of the proposed accommodations. Arline, 107 S.Ct. at 1131.
It is for the trier of fact to judge the credibility of a witness and to choose to believe all, none, or part of his or her testimony. Anderson v. City of Bessemer City, 470 U.S. 564, 575, 105 S.Ct. 1504, 1512, 84 L.Ed.2d 518 (1985) (Bessemer City); Hylton v. John Deere Co., 802 F.2d 1011, 1014 (8th Cir.1986); Fed.R.Civ.P. 52(a). This proposition is so basic, it hardly needs citation.
Here, the district court clearly recognized that Arline instructs the trier of fact to defer to the judgments of public health officials when it is making the detailed factual findings that comprise the first part of the Arline test. We know that the district court recognized the distinction because it quoted from Arline to that effect. Kohl, 672 F.Supp. at 1244. We need not be concerned, then, that the district court paid any more deference to Dr. Donnell’s testimony regarding the reasonableness of the proposed accommodations than it would have had the Arline court remained completely silent on this issue. I do not read the opinion of the district court to mean that it believed it was compelled to give decisive weight to Dr. Donnell’s testimony.
However, the fact that the district court gave great weight to Dr. Donnell’s testimo*944ny should come as no surprise. He is an expert in the field of epidemiology, a field specifically concerned with the control of the spread of disease in the population. Further, Dr. Donnell’s testimony is supported by that of Dr. Robert Perillo, another expert who testified for plaintiff. Dr. Perillo is an associate professor of medicine at Washington University Medical School in St. Louis, Missouri. He specializes in research in Hepatitis B, including the epidemiology of the disease. These two experts testified that, given the nature of the risk posed by plaintiff to other persons in the context of being housed in a residential facility for the mentally retarded, a “barrier of protection” could be built around plaintiff, primarily by inoculating those staff members who would come into contact with him.3 Kohl, 672 F.Supp. at 1244.
Dr. Donnell also testified that the Missouri Department of Health guidelines for the vaccination of staff working in facilities for the mentally retarded are “conditionally stated.” The two factors cited by Dr. Donnell which affect whether an institution should expect to vaccinate its entire staff are the number of carriers of Hepatitis B in the institutional population and the likelihood of transmission by those carriers. The plaintiff would be the only carrier of Hepatitis B at Woodhaven. Kohl, 672 F.Supp. at 1232. Dr. Donnell’s testimony that a “barrier of protection” could be built around plaintiff is consistent with the Department of Health guidelines.
The majority observes that the testimony of plaintiff’s experts is based only on hypothetical questions and that they are unfamiliar with plaintiff and the physical environment at Woodhaven. A careful review of Dr. Perillo’s testimony reveals, however, that his answers were in response to hypothetical questions that referred to the very specific conditions at Woodhaven. A properly phrased hypothetical question should result in an answer that validly reflects the reality of the situation. See Fed.R.Evid. 703 and comment.
The district court gave greater weight to the testimony of plaintiff’s experts, one of whom is the Missouri state official in charge of the control of communicable diseases within the state. Beyond the obvious expertise possessed by Dr. Donnell, his was the most neutral expert testimony presented at trial. Woodhaven’s expert witness, upon whom the majority would have the district court rely, is a Woodhaven employee who possesses the potential for bias in favor of his employer. It is not for this court to second guess the district court’s decision to believe one expert witness over another where there is support in the record for that decision. Bessemer City, 470 U.S. at 575, 105 S.Ct. at 1512.
The district court made a detailed analysis of the risk posed by plaintiff and carefully considered whether the proposed accommodations are reasonable in terms of the degree of protection they would provide to others, the disruption they may cause to Woodhaven’s programs, and the cost of implementing them. The district court concluded that because the proposed accommodations are reasonable, plaintiff is an “otherwise qualified handicapped individual” within the meaning of § 504 of the Act. I would affirm that portion of the district court’s opinion.
On cross-appeal, I would reverse the district court’s decision not to award attorneys’ fees to plaintiff under 29 U.S.C. § 794a(b). One who successfully obtains court-ordered injunctive relief in a civil rights case “should ordinarily recover an attorneys’ fee unless special circumstances would render such an award unjust.” Newman v. Piggie Park Enterprises, 390 U.S. 400, 402, 88 S.Ct. 964, 966, 19 L.Ed.2d 1263 (1968). The cost of compliance with court-ordered injunctive relief is not a “special circumstance” which justifies denial of attorneys’ fees to a prevailing plaintiff. Robinson v. Kimbrough, 652 F.2d 458, 467 (5th Cir.1981). Nor is the financial condition of the defendant. Entertainment Concepts, Inc. v. Maciejewski, 631 F.2d *945497, 507 (7th Cir.1980), cert. denied, 450 U.S. 919, 101 S.Ct. 1366, 67 L.Ed.2d 346 (1981). Accordingly, I would remand this case to the district court with directions to make findings on reasonable attorneys’ fees and costs and to award same to plaintiff.

. The majority concludes that "protecting three out of four unimmunized staff members is not equivalent to ‘eliminating any significant risk.’ ” Majority op. at 941. This may be a misinterpretation of the statistics on the reliability of the post-exposure treatment. The chance of infection upon exposure is ten to fifteen percent, and the post-exposure treatment is seventy-five percent effective against infection. The seventy-five percent figure should be applied only to those ten to fifteen percent who might become infected without any protection. Under this analysis, only 2.5 percent of the unimmunized staff members who were exposed to the virus and who received the post-exposure immune globulin within 48 hours of exposure would become infected. An even smaller percent would develop a serious form of the disease. Therefore, the district court was correct in holding that the "barrier of protection" proposed by plaintiff and his experts would eliminate any significant risk of transmission of the virus to unimmunized staff members. Kohl, 672 F.Supp. at 1243.


. In assessing the cost to Woodhaven of implementing the proposed accommodations, the majority relies in part on evidence not properly before this court. See majority opinion at 938 n. 6.


. Inoculation of all Woodhaven clients is at least near completion. Kohl, 672 F.Supp. at 1243-44.